Title: To Thomas Jefferson from Benjamin H. Latrobe, 26 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Sunday Feby 26 1804
               
               I have received Your note of this morning, and am very happy imperfect as it is, that the Polygraph is not useless to you. I wrote to Mr Peale two or three days ago giving him the necessary directions & particularly describing the manner of making two drawers, one on each side instead of one. If Mr. Foxall makes the plate, he should also polish or scour it. I have another idea however on this subject which will produce a much lighter machine, & which I will explain to you tomorrow morning.—I wrote to you a note enclosing my report of Aprl. 4h. 1804 yesterday evening & sent it by a Clerk. If you will be pleased to excuse the liberty I take, I will wait on you at 8 o’clock tomorrow morning, in order to obtain the advantage of a longer conversation on the public buildings with You. I am with true respect Yours faithfully
               
                  B H Latrobe
               
            